UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 17, 2011 WELLCARE HEALTH PLANS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32209 47-0937650 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 8735 Henderson Road, Renaissance One Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (813)290-6200 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 17, 2011, WellCare Health Plans, Inc. (the “Company”) was informed that the Georgia Department of Community Health (“DCH”) is extending the term of the Georgia Families program managed care contract between DCH and WellCare of Georgia, Inc. (a subsidiary of the Company), subject to the execution of a contract amendment. The contract amendment is expected to extend the contract by one year to June 30, 2013 and include a renewal option allowing the contract to be further extended to June 30, 2014. A copy of the press release announcing the contract extension is attached hereto as Exhibit 99.1.A copy of related correspondence from DCH is attached hereto as Exhibit 99.2. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release dated February 18, 2011. Correspondence dated February 17, 2011 from Georgia Department of Community Health. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 18, 2011 WELLCARE HEALTH PLANS, INC. /s/ Thomas Tran Thomas Tran Senior Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press Release dated February 18, 2011. Correspondence dated February 17, 2011 from Georgia Department of Community Health
